Case: 19-50572        Document: 00515298762        Page: 1     Date Filed: 02/05/2020




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                    No. 19-50572                          February 5, 2020
                                  Summary Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk



UNITED STATES OF AMERICA,

                                                 Plaintiff−Appellee,

versus

CIRO CRUZ-LOPEZ, also known as Juan Pablo, also known as
Mario Garica-Gonzales, also known as Mario Gonzales, also known as Juan
Pablo Mendoza, also known as Juan Mendoza, also known as Ciro
Lopez-Cruz, also known as Rufino Garcia, also known as Mario
Gonzales-Garcia, also known as Alberto Garcia-Garcia, also known as Cruz
Cruz, also known as Victor Peiro-Pablo, also known as Mario Gonzalez, also
known as Juna Mendoza-Pablo, also known as Mario Garcia,

                                                 Defendant−Appellant.




                   Appeal from the United States District Court
                        for the Western District of Texas
                                No. 5:18-CR-784-1




Before DAVIS, SMITH, and HIGGINSON, Circuit Judges.
PER CURIAM: *


     *   Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
    Case: 19-50572     Document: 00515298762       Page: 2   Date Filed: 02/05/2020


                                   No. 19-50572

      Ciro Cruz-Lopez appeals his conviction of illegal reentry into the United
States following removal in violation of 8 U.S.C. § 1326. He entered a condi-
tional guilty plea, reserving the right to appeal the denial of his motion to
dismiss the indictment. He contends that the indictment was invalid because
the removal order was void for defective notice to appear that failed to specify
the date and time for his removal hearing. He concedes that the issue is fore-
closed by United States v. Pedroza-Rocha, 933 F.3d 490 (5th Cir. 2019), petition
for cert. filed (U.S. Nov. 6, 2019) (No. 19-6588), and Pierre-Paul v. Barr, 930
F.3d 684 (5th Cir. 2019), petition for cert. filed (U.S. Dec. 16, 2019) (No. 19-779),
but he wishes to preserve it for further review. The government moves for
summary affirmance, agreeing that the issue is foreclosed under Pedroza-
Rocha and Pierre-Paul.

      In Pedroza-Rocha, 933 F.3d at 496−98, this court applied Pierre-Paul to
conclude that the notice to appear was not rendered deficient because it did
not specify a date or time for the hearing, that any such alleged deficiency had
not deprived the immigration court of jurisdiction, and that Pedroza-Rocha
could not collaterally attack his underlying removal order without first ex-
hausting his administrative remedies. As Cruz-Lopez concedes, his arguments
are foreclosed. See id. Because the government’s position “is clearly right as
a matter of law so that there can be no substantial question as to the outcome
of the case,” Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir.
1969), the motion for summary affirmance is GRANTED, the government’s
alternative motion for an extension of time to file a brief is DENIED, and the
judgment is AFFIRMED.




be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.


                                         2